DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-17 in the reply filed on 4/8/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden and that the search for the polymer would necessarily include the battery art.  This is not found persuasive because as noted in the requirement for restriction, claims 1-17 are drawn broadly to a polymer binder and its specific units, and is unrelated to the battery art. The search of the polymer classes/ subclasses would not include or require a search of the battery and its components or the specific method of preparing the polymer. The addition of an additional technology would create a serious burden, as would the search for the method, as the search for the polymer comprising specific units, does not include a search for the specific method steps with the methods of polymerization found in separate subclasses in the polymer art. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-10, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (5,710,227).
Freeman et al disclose a polymerization method and graft polymer comprising a terminal unsaturated oligomer wherein the polymer has the following general structure:

    PNG
    media_image1.png
    295
    303
    media_image1.png
    Greyscale

X1 and X2 may be alkali metals (Columns 2 and 3; alkali metal and acrylic acid salts; instant claims 8 and 9), M is a residue of a monomer which includes up to C8 alkyl chain-containing monomers (column 3, line 60 to column 4, line 46), and the terminal group may be polyvinyl alcohol (column 6, line 55 to column 7, line 2), with the resultant polymer comprising the units as required by the instant claim 1. The units are present in amounts that would fall within the ratios claimed by the instant claims 14, 15, and 17. The alkali metals include Li, Na, K, Rb, Cs, and Fr, and alkaline earth metals include Be, Sr, Ba, Mg, Ca, and Ra, which fall into those set forth by the instant claim 9, and when Li is selected from the group of 12, as the carboxylic acid salt, the resultant polymer would meet the limitations of the instant claims 10 and 13. 
Claims 3-5 are product-by-process claims. The claims are drawn to a polymer binder product having specific units, and claims 3-5 present limitations drawn to starting materials, wherein the final product polymer comprises units derived from these polymerizable materials. For example, from the specification, the ethylenically unsaturated carboxylic acid is reacted to form the unit comprising the metal salt in the final product. The starting materials/ reactants are not given patentable weight, and the polymer binder is deemed to meet the limitations of the instant claims when comprising units in the polymerized product as set forth by the instant claim 1, from which claims 3-5 are dependent. 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Freeman et al, choosing as the end unit, PVA, and a metal salt as the carboxylic acid unit. The resultant material would also meet the limitations of the instant claims.

Claim(s) 1, 3-11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakamata et al (8,097,345).
Hakamata et al disclose a gas barrier film comprising a polymer, wherein the polymer comprising units selected from a carboxylic acid metal salt, a polyvinyl alcohol, and additional units including alkyl acrylates, thiols, and silanes (column 4, lines 25-57, column 6, lines 16-68, column 13, lines 17-52; instant claim 1, 6, 8-11). Alkyl acrylates are not limited to short chain alkyl groups, and the salt is preferably from groups 2A to 7A, most preferably Mg, Ca, Zn, Ba, and Al.The ratio of the metal (meth)actylate units to PVA falls withn the claimed range (see examples, instant claims 14 and 15), with additional units including alkyl acrylates, thiol, and/or silyl groups falling within the claimed range of instant claim 17 (column 4, lines 44-67, column 6, line 30, to column 7, line 50). 
Claims 3-7 are product-by-process claims. The claims are drawn to a polymer binder product having specific units, and claims 3-5 present limitations drawn to starting materials, wherein the final product polymer comprises units derived from these polymerizable materials. For example, from the specification, the ethylenically unsaturated carboxylic acid is reacted to form the unit comprising the metal salt in the final product. The starting materials/ reactants are not given patentable weight, and the polymer binder is deemed to meet the limitations of the instant claims when comprising units in the polymerized product as set forth by the instant claim 1, from which claims 3-5 are dependent. 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hakamata et al, choosing as the metal salt carboxylic acid unit, that comprising a metal from group 2A. The resultant material would also meet the limitations of the instant claims.
Allowable Subject Matter
Claims 2, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the binder of claim 1, wherein the binder composition comprises multiple similar polymers, or wherein the metal salt-containing carboxylic acid monomers comprise a combination of Li and Ca salts.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722